The defendant has exhibited the copy of the process served upon him and it appears that the same was not dated. This is the only defect and it is purely a circumstantial one. Otherwise service was timely and the return day proper. The omission of date on the writ and complaint would in no way prejudice the defendant. The body of the writ apprised him of the proper return day of the suit instituted against him.
The plea in abatement is therefore overruled.
   The motion for an order of attachment is entirely formal and is granted.